Citation Nr: 1216873	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-08 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for vertigo, also claimed as Meniere's disease, to include as secondary to service-connected peripheral vestibular disorder (PVD), tinnitus, and/or bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran had active service from August 1979 to March 1982. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina, which denied the benefits sought on appeal.  The Veteran appeared and testified at a March 2009 Central Office Hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board; a transcript of the hearing is of record.  In an August 2011 letter, the Veteran was informed that the VLJ was no longer employed at the Board, and that the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  He was given the opportunity to testify at another hearing.  However, that same month he indicated that he did not want another hearing and requested that the Board proceed with his appeal.

In December 2009, this matter was remanded by the Board for further development.

In October 2011, the Board referred the case to the Veterans Health Administration (VHA) for an advisory medical opinion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)  (2011).  38 U.S.C.A. § 7107(a)(2)  (West 2002).


FINDINGS OF FACT

1.  No diagnosis of Meniere's disease has been present during the pendency of this claim.

2.  Vertigo was not present in service or until years thereafter, and is not etiologically related to service or service-connected disability.

CONCLUSION OF LAW

Neither vertigo nor Meniere's disease was incurred in or aggravated by active duty and neither is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, the RO provided notice to the Veteran in letters dated November 2006 and May 2010, prior to and after the date of the issuance of the appealed June 2007 rating decision.  Both letters explained what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  These letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, the reports of October 1995, October 1999, April 2007, and February 2011 VA examinations, and an October 2011 VHA advisory medical opinion and November 2011 addendum.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran seeks service connection for Meniere's disease with vertigo, to include as secondary to service-connected PVD, tinnitus, and bilateral hearing loss.

The Veteran's STRs are devoid of any treatment for Meniere's disease or vertigo.  There is reference to a November 1980 motor vehicle accident during which the Veteran claims his vertigo began.  A June 1990 VA treatment record reflects the Veteran's complaints of morning vertigo, but no conclusive diagnosis was made.  During the Veteran's October 1995 VA audiological examination, the Veteran reported dizziness and was told to follow-up with an ENT if his longstanding complaint of dizziness worsened.

A February 1999 VA treatment record notes complaints of hearing loss and tinnitus so loud that it caused headaches.  During that treatment, he denied vertigo or other problems.  A March 1999 VA treatment record reflects complaints of vertigo associated with his tinnitus.  The Veteran was referred to ENT for possible Meniere's disease.

During an October 1999 VA audiological examination, the Veteran reported a history of vertigo since his in-service motor vehicle accident.  The Veteran was noted to have a slight central vestibular dysfunction more likely than not associated with the reported in-service auto accident.  In an August 2002 letter, the Veteran indicated that his PVD caused episodes of extreme dizziness and loss of coordination.

A November 2002 VA treatment record reflects the Veteran's history of chronic headaches and vertigo present for at least five years.  No clear etiology was identified and he was treated with anti-vertigo medication.  The physician indicated that the Veteran's vertigo would likely continue indefinitely.

In an April 2003 VA treatment record, the Veteran sought treatment for complaints of depression.  He advised that he was also experiencing headaches, insomnia, vertigo, and falling down.  He reported a 1981 severe motor vehicle accident with a head injury and loss of consciousness.  In 2004, the Veteran's complaints of vertigo were noted in his VA treatment records.

In October 2003, the Veteran's treating physician indicated that the Veteran had epidemic vertigo.  He made no assertion as to the etiology of the vertigo.  In an October 2004 VA treatment record the Veteran advised that he had been suffering from vertigo, headaches, and insomnia since a 1980 motor vehicle accident in service.

A February 2006 VA treatment record continued to note the Veteran's complaints of vertigo, and the neurology resident indicated that his symptoms were suspicious of Meniere's disease as to the etiology of the vertigo.

The Veteran underwent a VA examination in April 2007.  The examiner indicated the Veteran had subjective reports of vertigo without objective findings.  He noted that it was not possible to answer whether the Veteran's claimed vertigo was related to the Veteran's PVD, bilateral hearing loss, and/or tinnitus, or was it just a progression of the currently service-connected PVD.  Also, the examiner could not determine whether the Veteran had Meniere's disease.  The examiner noted that perhaps review of the claims file could enable him to answer the presented questions. 

The following month, the same VA examiner reviewed the Veteran's claims file and indicated that there was no objective evidence of PVD.  Also, he indicated that there was no objective evidence of Meniere's disease.  In summary, the examiner could not attribute the Veteran's complaints of vertigo or Meniere's disease to PVD, tinnitus, or bilateral hearing loss.  The examiner, however, did not address whether Meniere's/vertigo was aggravated by the Veteran's service-connected disabilities.  As such, that examination is inadequate for purposes of determining entitled to service connection.

In a June 2007 VA treatment note, the Veteran was diagnosed as having vertigo and possible seizures.

In December 2009, the Board remanded the claim to determine whether the Veteran had Meniere's disease and whether his complaints of vertigo are causally or etiologically related to and/or aggravated by the Veteran's service or a service-connected disability.

Pursuant to the Board's December 2009 remand, the Veteran underwent another VA examination in February 2011, with similar complaints as noted above.  On examination, the Veteran's external ear canal was normal and there was no perforation of either ear.  As regards any complications of ear disease or secondary conditions, there was no evidence of balance disturbance, repeated upper respiratory disease, signs of hearing loss or tinnitus, facial nerve paralysis, signs of skull bone loss, or other complications.  Nor was there any evidence of middle or inner ear infection, hearing loss, staggering gait/imbalance, or residuals of malignant or benign neoplasms of the ear.  The examiner diagnosed vertigo, subjective, without any abnormalities on physical examination.  However, the examiner stated that she could not resolve the issue as to whether the Veteran had Meniere's disease without resorting to mere speculation, and that she could not state whether Meniere's disease was a separate disorder than those already service-connected.  She noted that there did not appear to be a documented PVD on testing at that time, and that the Veteran's headache disorder was separate from PVD, bilateral hearing loss, and tinnitus.  She also noted that the Veteran's hearing loss and tinnitus manifested prior to the motor vehicle accident in service in 1980, which caused the Veteran's headache disorder; subsequent to that motor vehicle accident, the Veteran stated that his vertigo began three months after that.  It appeared to the Board that the examiner's rationale as to speculation as to Meniere's disease is because the Veteran's symptomatology did not all manifest at the same time, and that such have potentially two different causes.

Accordingly, pursuant to the Board's October 2011 referral of this case for a VHA medical opinion, a VHA physician reviewed the claims folder and responded to the following questions:

(a)  Does the Veteran meet the criteria for a diagnosis of Meniere's disease with vertigo?

(b)  If the Veteran does not have Meniere's disease, state whether the Veteran's claimed vertigo is in any way related to service (including the head injury in service) or to a service-connected disability such as the Veteran's service-connected PVD, bilateral hearing loss, and tinnitus.

Based on a review of the evidence of record, the VHA physician opined, that the Veteran does not have subjective or objective findings that meet the criteria for a diagnosis of Meniere's disease.  The physician explained that audiometric findings have been inconsistent and unreliable and have not shown findings consistent with the diagnosis of Meniere's disease.  An ABR, which does not require patient cooperation, performed in October 1995 revealed normal hearing thresholds despite the Veteran's claim of hearing loss and did not correlate with audiometric findings which had required the Veteran's cooperation.  This suggests that the Veteran's subjective symptoms are not correlated with objective findings.  The physician concluded that the symptoms described by the Veteran and their progression over time are not consistent with Meniere's disease.

As regards vertigo, the physician further opined that with the lack of a clear link to any specific incident that occurred during his service, that can be correlated with objective findings to support the Veteran's report of vertigo, it is a matter of speculation whether his service is related to this complaint.
In November 2011, the Board requested an addendum opinion to fully address the question of whether the Veteran's vertigo was caused or aggravated by his service-connected PVD, hearing loss, and/or tinnitus.  In a November 2011 addendum, the VHA physician opined that there is no objective evidence that the Veteran's complaints of vertigo were caused or aggravated by his service-connected PVD, hearing loss, or tinnitus.

With regard to whether the Veteran is entitled to service connection for Meniere's disease, the Board finds that he is not.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, there is no medical evidence showing that Meniere's disease has been present at any time during the pendency of the claim and the October 2011 VHA physician opined that the Veteran does not have subjective or objective findings that meet the criteria for a diagnosis of Meniere's disease; he has accordingly not shown a current disorder for which service connection can be granted, whether on a direct basis or a secondary basis.

Nor does the Board find that the Veteran is entitled to service connection for vertigo.  While the Veteran is shown to have a current diagnosis of vertigo, the competent and uncontroverted medical opinion of record states there is no objective evidence that the Veteran's complaints of vertigo were caused or aggravated by his service-connected PVD, hearing loss, or tinnitus.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence submitted by the Veteran in the form of his correspondence to VA and testimony before the Board.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich v. Brown, 104 F.3d 1328 (1997).  As discussed above, as regards Meniere's disease, there is no medical evidence of the presence of the disease during the pendency of this claim.

As regards vertigo, while the Veteran is competent to assert that he has been diagnosed with vertigo, he is not competent to relate his vertigo to his service or to any service-connected disability.  In addition, there is no diagnosis of vertigo that has been related to service or to any service-connected disability by a medical professional.  The diagnosed vertigo has been affirmatively found to be unrelated to the Veteran's service and his service-connected PVD, hearing loss, and tinnitus.  The November 2011 VHA addendum is essentially uncontroverted medical opinion evidence against the claim.  It is supported by a clear rationale and an October 2011 opinion which references the established facts.  The Board finds this medical opinion to be competent probative evidence against the claim.

To the extent that the Veteran contends that he has experienced continuity of symptoms of vertigo during and since service, the Board finds that such testimony is not credible.  As noted, the Veteran's STRs are devoid of any treatment for Meniere's disease or vertigo.  In fact, on separation from service in March 1982, the Veteran specifically denied having dizziness.  The Board is of the opinion that contemporaneous evidence from service has far greater evidentiary value than statements made many years later.  This conclusion is reinforced by the lack of treatment for such complaints for many years after service.  

For the foregoing reasons, the claim for service connection for vertigo, also claimed as Meniere's disease, to include as secondary to service-connected peripheral vestibular disorder, tinnitus, and/or bilateral hearing loss, must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for vertigo, also claimed as Meniere's disease, to include as secondary to service-connected peripheral vestibular disorder, tinnitus, and/or bilateral hearing loss, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


